Citation Nr: 1804873	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-19 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a sinus/respiratory disability, claimed as sinusitis and/or allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran has verified active service from June 1992 to June 1996, from December 2000 to May 2001, from September 2004 to March 2005, and from January 2006 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Veteran's claims were transferred to the RO in Montgomery, Alabama, prior to certification to the Board.

The Board notes the June 2013 rating decision listed the Veteran's service connection claims for sinusitis and allergic rhinitis separately.  The Board has recharacterized these claims as a single issue that encompasses any potential sinus/respiratory disability based on the Veteran's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran appeared at a hearing before the undersigned in September 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes the Veteran may have a period of recent active service that has not yet been verified.  In several statements, the Veteran and fellow service members reference a period of service in the Republic of Korea in 2011.  Yet, there are no personnel records that confirm this period of service or the Veteran's duty status.  The Board finds efforts should be made to verify this period of service as the Veteran has related several of the claimed disabilities to his more recent periods of service.

The duty to assist requires VA to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with military service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A(d) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the record contains competent evidence that the Veteran has a current lumbar spine disability; an October 2012 imaging study indicates the Veteran has bilateral pars defects at the L6 vertebra.  The Veteran has reported he began experiencing severe back pain later in his military career when he switched military occupational specialties and began working as a fuel specialist, which required him to lift heavy hoses on a consistent basis.  The Veteran's service treatment records contain a profile in which he was excused from physical fitness training due to a chronic low back strain.  The Board finds this evidence triggers VA's duty to provide an examination regarding the Veteran's service connection claim for a lumbar spine disability.

VA has a duty to ensure any medical examination it provides is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A medical opinion is adequate where it is based upon consideration of the claimant's full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304  (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).
VA provided examinations regarding the Veteran's service connection claims for sleep apnea and a sinus/respiratory disability in August 2012.  The Board finds the August 2012 VA examination reports are inadequate to make an informed decision on the Veteran's claim.  The August 2012 VA examiner did not provide a nexus opinion regarding the Veteran's sleep apnea claim even though she noted the condition was diagnosed in October 2011, which is apparently during or shortly after the Veteran's reported 2011 deployment to Korea.  With respect to the Veteran's service connection claim for a sinus/respiratory disability, the August 2012 VA examiner noted the Veteran has been diagnosed as having allergic rhinitis, but indicated the date of diagnosis is unclear.  There is no indication the examiner considered the Veteran's lay reports in this regard.  The Board notes the Veteran is competent to report his medical history, and such reports must be considered in the context of any opinion provided.  Further, the August 2012 VA examiner did not address evidence showing the Veteran has had abnormal chest x-rays in the past or his contentions that extensive exposure to aviation fuels may have played a role in his respiratory/sinus issues.  The August 2012 VA examiner simply noted the Veteran was treated for acute bronchitis in the 1990s and for a cough in 2010 prior to his reported 2011 deployment without any significant discussion of the other evidence of record, to include an recently received statement from the Veteran's wife, who is a respiratory therapist, discussing the manifestations of the Veteran's symptoms during his periods of active service.  Thus, the Board finds new examinations regarding the Veteran's claims are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Verify whether the Veteran had a period of active service in 2011 that included a deployment to the Republic of Korea.

2.  Schedule the Veteran for an examination to obtain an opinion regarding his service connection claim for a lumbar spine disability.  The selected examiner is asked to address the nature and etiology of any current lumbar spine disability and provide an opinion addressing whether the disability is at least as likely as not (a degree of 50 percent probability or higher) the result of disease or injury in service.  In providing this opinion, the examiner must address the limited profile the Veteran had during military service excusing him from physical fitness training due to a chronic low back strain

The examiner is also asked to comment on whether the previously diagnosed bilateral pars defects at the L6 vertebra constitutes arthritis.  If so, the examiner is asked to provide an opinion addressing whether it is at least as likely as not (a degree of 50 percent probability or higher) this form of arthritis manifest within one year of separation from a verified period of active service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

The examination report must include a complete rationale for any opinion provided.

3.  Schedule the Veteran for an examination to obtain an opinion regarding his service connection claim for sleep apnea.  The selected examiner is asked to address whether the Veteran's current sleep apnea at least as likely as not (a degree of 50 percent probability or higher) manifest during a period of verified active service or is otherwise the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  Moreover, the examiner must address the Veteran's wife's statements regarding his sleep apnea symptoms.  Please note the Veteran's wife is a respiratory therapist.

The examination report must include a complete rationale for any opinion provided.

4.  Schedule the Veteran for an examination to obtain an opinion regarding his service connection claim for a sinus/respiratory disability.  The selected examiner is asked to address the nature and etiology of any current sinus/respiratory disability and provide an opinion addressing whether the disability at least as likely as not (a degree of 50 percent probability or higher) manifest during a period of verified active service or is otherwise the result of disease or injury in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  Additionally, the examiner is advised that he or she must additionally address the Veteran's wife's statements regarding the Veteran's symptoms, and that she is respiratory therapist and thus has medical training.

The examination report must include a complete rationale for any opinion provided.

5.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


